Exhibit 10.1

 

LOGO [g398581g0809080942459.jpg]

STRICTLY PRIVATE AND CONFIDENTIAL

August 8, 2017

Dear Tim,

It is my pleasure to offer you the position of Chief Financial Officer with an
effective date of August 10, 2017. Please review the attached table detailing
your compensation package details.

As you are aware, this position will report to the Chief Executive Officer. In
addition to the compensation listed in the attached table, you will remain
eligible to participate in the same benefits for which you are currently
enrolled such as Executive Financial Planning and Executive SIP.

This letter is not intended to establish a contract of employment nor does an
acceptance create a contract of employment.

Please indicate your acceptance of this offer by signing below and returning it
to me.

Thank you for your continued contributions. I look forward to working with you
as a part of the executive team.

 

Sincerely,           Colleague Offer Acceptance:    

 

      Name:  

 

    Sue Drath         Chief Human Resource Officer                 Date:  

 

   



--------------------------------------------------------------------------------

LOGO [g398581g0809075942446.jpg]

STRICTLY PRIVATE AND CONFIDENTIAL

 

Chief Financial Officer Compensation Details

(All values are in USD)

Timothy Gorman

 

Chief Financial Officer &

Chief Accounting Officer

  

CFO

Compensation

Salary

   $520,000

Target Annual Incentive Opportunity %

   75%

Target Total Cash Compensation 1

   $910,000

Target Annual Long-term Incentive Opportunity %

   175%

Target Total Direct Compensation 2

   $1,820,000

Change In Control

   2 year

Executive Severance

   2X Salary plus Pro-rata bonus

 

(1) Reflects base salary plus target annual incentive opportunity.

(2) Reflects target total cash compensation plus annual long-term incentive
opportunities consistent with market for this level. Annual long term incentive
will be subject to November 2017 NECC approval.